Exhibit 10.1 2012 Plan, Option No. [[GRANT NUMBER]] Radiant Logistics, Inc. 2012 Stock Option and Performance Award Plan NON-QUALIFIED STOCK OPTION AWARD Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), pursuant to the terms of its 2012 Stock Option and Performance Award Plan effective as of November 13, 2012 (the “Plan”) and the Non-Qualified Stock Option Award Agreement attached to this Non-Qualified Stock Option Award (this “NQO Award”), hereby grants to the individual named below (the “Optionee”) the option to purchase the number of shares of the Corporation’s Common Stock, as is set forth below. The terms of this NQO Award are subject to all of the provisions of the Plan and the attached Non-Qualified Stock Option Award Agreement, with such provisions being incorporated herein by reference. All of the capitalized terms used in this NQO Award and the Non-Qualified Stock Option Award Agreement not otherwise defined herein or therein shall have the same meaning as defined in the Plan.A copy of the Plan and the prospectus for the Plan have been delivered to Optionee together with this NQO Award and the Non-Qualified Stock Option Award Agreement. 1. Date of Grant: 2. Name of Optionee: 3. Number of Underlying Shares of Common Stock: (subject to adjustment as provided in the Plan) 4. Exercise Price: per share (subject to adjustment as provided in the Plan) 5. Vesting of Options (on a cumulative basis and subject to adjustment as provided in the Plan): Vesting Date No. of Underlying shares to be Vested* *Vesting to occur pursuant to Section 3 of the attached Non-Qualified Stock Option Award Agreement and conditioned upon continued employment or service as described therein. 6. Expiration Date: The Optionee acknowledges receipt of, and understands and agrees to be bound by all of the terms of this NQO Award, inclusive of the attached Non-Qualified Stock Option Award Agreement, and the Plan, and that the terms thereof supersede any and all other written or oral agreements between the Optionee and the Corporation regarding the subject matter contained herein. Radiant Logistics, Inc. Optionee: By: Title: Date: Date: NON-QUALIFIED STOCK OPTION AWARD AGREEMENT THIS AGREEMENT made as of the grant date set forth in Section 1 of the NQO Award to which this Agreement relates and is attached (the “Date of Grant”) between Radiant Logistics, Inc., a Delaware corporation (the “Corporation”), and the individual identified in Section 2 of the NQO Award to which this Agreement relates and is attached (the “Optionee”). W I T N E S S E T H: WHEREAS, the Corporation adopted the Radiant Logistics, Inc. 2012 Stock Option and Performance Award Plan effective as of November 13, 2012 (the “Plan”), providing for the grant of Non-Qualified Options or the right to purchase shares of Common Stock of the Corporation (the “Common Stock”) by Employees and/or Consultants of the Corporation; and WHEREAS, the Audit and Executive Oversight Committee (the “Committee”) has authorized the grant of a Non-Qualified Option to the Optionee on the date of this Agreement as evidenced by the Non-Qualified Stock Option Award to which this Agreement is attached (the “NQO Award”), thereby allowing the Optionee to acquire a proprietary interest in the Corporation in order that the Optionee will have a further incentive for remaining with and increasing his or her efforts on behalf of the Corporation; and WHEREAS, this Agreement is prepared in conjunction with and under the terms of the Plan, which are incorporated herein and made a part hereof by reference; and WHEREAS, the Optionee has accepted the Non-Qualified Option evidenced by the NQO Award and has agreed to the terms and conditions stated herein.
